Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the solenoid device for moving a shaft in an axial direction with a magnetic force generated by excitation of a coil, the solenoid device comprising: a yoke comprising an outer diameter of the first flange part is larger than an inner diameter of the inner wall of the housing body part and slightly smaller than an inner diameter of the first inner wall part, the lid has a disk shape, and an outer diameter of the lid is larger than the inner diameter of the inner wall of the housing body part and smaller than the inner diameter of the first inner wall part, the first flange part is in contact with the first step part with a first end surface of the first flange part on the other side in the axial direction, and the first caulking part is bent toward an inner side in the radial direction to be in contact with a circumferential edge part of the lid, so that the lid is fixed to the housing with the circumferential edge part in contact with a first end surface of the first flange part on one side in the axial direction, including along with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
November 15, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837